Title: From George Washington to Major General Horatio Gates, 17 August 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters West point 17th Augt 1779.
        
        I have recd your favr of the 11th instant. From the progress of General Lovells operations at Penobscot, I should have little doubt of his success, were it not for the Reinforcement said to have gone from New York (notice of which I transmitted the Council of Massachusetts) which I fear will arrive before General McLean can be brought to surrender. It will at least render the Work more precarious.
        Immediately upon the Receipt of yours I gave directions to Mr Beatty Commy Genl of prisoners to order Mr Mercerau to his District.
        No official Accounts have been received from Count D’Estaing since his Action with Admiral Byron, but from the letters which have been published, which are from persons of unquestionable Credit, and from the St Kitts account of the Affai⟨r,⟩ little doubt can remain, but that the English Fleet suffered considerably.
        In addition to what will be found in the public prints, Mr Holker Consul of France has favored me with the inclosed. I am Sir Your most obt Servt
        
          Go: Washington
        
      